650 So. 2d 637 (1995)
John D. WHITLOW, Sr., as Trustee, Appellant,
v.
SOUTH GEORGIA NATURAL GAS CO., a Delaware corporation, Appellee.
No. 94-143.
District Court of Appeal of Florida, First District.
January 31, 1995.
Rehearing Denied March 14, 1995.
*638 Tyrie A. Boyer of Boyer, Tanzler & Boyer, P.A., Jacksonville, for appellant.
M. Blair Payne of Darby, Peele, Bowdoin & Payne, Lake City, for appellee.
ERVIN, Judge.
John Whitlow, Sr., a property owner in an eminent domain proceeding, appeals the amount of attorney and appraiser's fees awarded him following the entry of a stipulated final judgment determining the value of a permanent easement and severance damages caused by the placement of a pipeline across Whitlow's property by appellee, South Georgia Natural Gas Company. We reverse the order assessing fees and remand for clarification.
We find no abuse of discretion in the court's determination that the number of hours reasonably  not actually  expended and the reasonable hourly rate in providing the service by Whitlow's attorney were 100 hours and $150 per hour. See In re Estate of Platt, 586 So. 2d 328 (Fla. 1991); Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla. 1985). There is nothing in the final order, however, disclosing whether the court considered the time devoted by counsel's legal assistants,[1] as required under section 57.104, Florida Statutes (1989). Loper v. Allstate Ins. Co., 616 So. 2d 1055 (Fla. 1st DCA 1993); Carlson v. Carlson, 639 So. 2d 1094 (Fla. 4th DCA 1994).
In the appraisers' affidavits, Phillip Pickens sought fees of $3,714, and Susan Brewer $11,810. The court considered these amounts excessive, stating that "much of the work involved was utilized in another case where Ms. Brewer was the landowner's appraiser." We are unable to locate any record support for this finding. Moreover, the court awarded each appraiser half of $8,500, which was more than Pickens claimed he was owed.
We direct the court on remand to either clarify these awards or revise the order accordingly.
REVERSED and REMANDED.
MINER and WOLF, JJ., concur.
NOTES
[1]  Counsel's affidavit shows that a graduate law student expended 27.35 hours at $75 per hour, and a legal assistant 5.58 hours at $50 per hour.